Citation Nr: 0928516	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  04-07 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left leg disability, 
claimed as secondary to service-connected spondylolysis at 
the L5-S1 level bilaterally.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to 
August 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A video conference hearing was held in November 2004, with 
the Veteran sitting at the local RO, and the undersigned 
sitting in Washington, DC.  A transcript of the testimony is 
in the claims file.

In a September 2008 decision, the Board denied the Veteran's 
claim of entitlement to service connection for a left leg 
disability, claimed as secondary to service-connected 
spondylosis at the L5-S1 level bilaterally.  The Veteran then 
appealed the Board's decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In an Order dated in April 
2009, the Court remanded the case to the Board for 
proceedings consistent with the Joint Motion for Remand 
(Joint Motion) filed in this case.  Specifically, the Joint 
Motion stated that the Veteran had actually been service 
connected for spondylolysis, not spondylosis, and that the 
Board should consider this as well as an April 2008 private 
medical opinion.  The case has since been returned to the 
Board for appellate review.


FINDING OF FACT

The Veteran has been shown by competent medical evidence to 
have radiculopathy of the left lower extremity that was 
caused or aggravated by his service-connected spondylolysis 
at the L5-S1 level bilaterally.


CONCLUSION OF LAW

Service connection for radiculopathy of the left lower 
extremity is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In this case, the Veteran is claiming entitlement to service 
connection for a left leg disorder as secondary to his 
service- connected spondylolysis at the L5-S1 level 
bilaterally.

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Where a service-connected disability aggravates a 
nonservice-connected condition, a Veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.

The Board notes that there was an amendment to the provisions 
of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 
2006).  The amendment sets a standard by which a claim based 
on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre- aggravation 
baseline level of disability for the non-service- connected 
disability before an award of service connection may be made.  
This had not been VA's practice, which suggests that the 
recent change amounts to a substantive change.  Given what 
appear to be substantive changes, and because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the change, which version favors the claimant.

Thus, in order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for radiculopathy 
of the left lower extremity, as secondary to service-
connected spondylolysis at the L5-S1 level bilaterally.  The 
record clearly demonstrates that the Veteran is service-
connected for spondylolysis at the L5-S1 level bilaterally, 
and that he has a current diagnosis of radiculopathy of the 
left lower extremity, as noted by the January 2006 VA 
examiner.  Therefore, Wallin elements one and two have been 
satisfied.

However, with respect to the third element, the record 
contains several medical opinions which address the issue of 
whether there is a medical nexus between the Veteran's left 
leg disorder (radiculopathy of the left lower extremity) and 
his service-connected spondylolysis at the L5-S1 level 
bilaterally.  There is both positive and negative evidence in 
this regard.  In this regard, the Veteran has undergone VA 
examinations in April 2003, March 2004 and January 2006.  A 
private medical opinion was also obtained in April 2008.

At the April 2003 examination, the examiner stated that the 
Veteran's leg pain was of multifactorial etiology.  The 
examiner stated that the Veteran clearly had spondylosis and 
mild spondylolisthesis at the L5-S1 area, and that subsequent 
to this, he has mild spinal stenosis.  However, the Veteran 
also had some signs of vascular claudication.  The examiner 
found that the Veteran certainly had some stenosis relating 
to his back condition, but that it was difficult to estimate 
to what degree this was spinal stenosis versus claudication 
because the Veteran clearly had both.

At the March 2004 VA examination, the examiner stated that he 
did not think there was a true single cause for the Veteran's 
unsteadiness and leg pain.  The examiner continued that 
certain parts of the Veteran's history certainly aligned 
themselves to vascular claudication, but that the Veteran had 
a fair amount of spinal stenosis/neurologic claudication as 
well.  Therefore, the examiner concluded that it was at least 
as likely as not that the Veteran's leg pain was caused by 
his back condition, but that it was also at least as likely 
as not that he had a vascular condition.  The examiner stated 
that the Veteran's left leg disability was certainly 
multifactorial and could not be resolved any further.

At the January 2006 VA examination, the examiner found that 
there was "less than 50 percent probability" that the 
Veteran's "radiculopathy was caused by spondylosis"; 
however, it was "quite feasible with a greater than 50 
percent probability that his radiculopathy was caused by his 
grade one spondylolisthesis of the L5 on S1," as 
demonstrated by MRI with bilateral foraminal stenosis.  The 
examiner also stated that it was certainly conceivable that a 
component of his lower extremity pain may be caused by his 
peripheral vascular disease; however, the Veteran had 
objective findings that would more point to a neurologic 
component, in particular weakness of the dorsiflexors, 
plantar flexors and toe extensors.  The examiner concluded 
that in his opinion, the Veteran's complaints of pain in the 
left lower extremity were probably multifactorial consisting 
of both neurogenic and vascular etiologies.

The April 2008 private examiner reviewed the Veteran's claims 
file and pertinent medical records, and noted that the 
Veteran was service-connected for a lumbar condition with 
spondylosis at L5-S1 bilaterally.  After discussing the 
pertinent medical evidence, the April 2008 private examiner 
stated that in conclusion, the medical evidence of record 
indicated that the Veteran had a back condition as defined by 
several findings which included spondylolysis (degeneration 
or deficient development of a portion of the vertebra 
commonly involving the pars intra-articularis), 
spondylolisthesis (which usually occurred as a consequence of 
spondylosis and is a forward movement of the body of one of 
the lower lumbar vertebra on the vertebrae below it, or upon 
the sacrum, as was seen in the 1993 CT scan), and spondylosis 
(ankylosis of the vertebra often applied to any lesion of the 
spine of a degenerative nature).  The examiner noted that the 
Veteran was service-connected for spondylolysis at L5-S1 
bilaterally as stated by the Board of Veterans' Appeals 
(spondylosis as stated by the VA RO).  The Veteran's 
neurologic symptoms could be explained by the radiological 
findings in the lumbosacral spine and EMG findings of the 
nerves.  Therefore, the April 2008 private examiner stated 
that she concurred with the March 2004 and April 200[3] VA 
examiner's that the Veteran's long-standing complaints of 
pain in the hips and legs, and paresthesias and numbness of 
the lower extremities were related in part to his back 
condition. 

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such 
assessments extend to medical evidence.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  The Board finds that in the 
aggregate the opinions discussed above are of approximately 
equal probative value and persuasiveness.  Recognition is 
given to the fact that the evidence consistently indicates 
that the Veteran's radiculopathy of the left lower extremity 
is due in part to a non-service connected vascular condition.  
However, the Board notes that when it is not possible to 
separate the effects of a service-connected disability from a 
nonservice-connected disability, 38 C.F.R. § 3.102 requires 
that reasonable doubt be resolved in the claimant's favor, 
thus attributing such signs and symptoms to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  As none of the medical opinions have been able 
to clearly state that his non-service connected vascular 
condition is the sole cause of his radiculopathy of the left 
lower extremity, the Board finds that the evidence ultimately 
favor the finding that the Veteran's current radiculopathy of 
the left lower extremity is causally related to his service-
connected spondylolysis at the L5-S1 level bilaterally.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Thus, to the extent that there is any reasonable doubt 
regarding the issue at hand, such doubt is resolved in favor 
of the Veteran.  Accordingly, the Board concludes that 
secondary service connection for a left leg disorder 
(radiculopathy of the left lower extremity) is warranted.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2008).







ORDER

Service connection for radiculopathy of the left lower 
extremity is granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


